Title: From George Washington to Major General John Sullivan, 9 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 9th Sepr 1778
          
          I am favd with yours of the 5th and 6th I hope the
            loss of the enemy mentioned in the former may prove true.
          I cannot at present account for the intent of the landing at Bedford, if they mean to
            act seriously to the Eastward, I think it will occasion a removal of their whole force
            from New York. Many accounts from thence say that an evacuation is intended, but I
            cannot learn that they have yet made sufficient demonstrations to render the thing
            certain. I hope your next will give me such further information of the operations of the
            Enemy, as will serve [in] some measure to direct me as to what ought to be the
            disposition of this Army. I am &c.
        